Name: Commission Regulation (EC) No 745/2004 of 16 April 2004 laying down measures with regard to imports of products of animal origin for personal consumption (Text with EEA relevance)
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|32004R0745(01)Commission Regulation (EC) No 745/2004 of 16 April 2004 laying down measures with regard to imports of products of animal origin for personal consumption (Text with EEA relevance) Official Journal L 122 , 26/04/2004 P. 0001 - 0009Commission Regulation (EC) No 745/2004of 16 April 2004laying down measures with regard to imports of products of animal origin for personal consumption(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption(1), and in particular the third indent of Article 8(5) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997, laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(2), and in particular Articles 3(5), 16(3) and 17(7) thereof,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(3), and in particular Article 6(3) thereof,Whereas:(1) Article 3(1) and (2) of Directive 97/78/EC require, respectively, that Member States shall ensure that no consignment from a third country is introduced into the Community without having been subjected to the appropriate veterinary checks, and that consignments are introduced into the Community via a border inspection post. However, in accordance with Article 16, these requirements do not apply to products carried by travellers or sent to private persons for their own consumption, under certain conditions. It follows that Member States must organise controls at other points of entry to ensure that products that do not meet such conditions are not introduced other than via border inspection posts.(2) The number of entry points at Community frontiers where passengers and parcels arrive from third countries exceed those approved as border inspection posts. However, it is the responsibility of the competent authorities of each Member State to ensure that travellers, passengers or the persons responsible for the consignments, are aware of and comply with the relevant Community rules as applied to non-commercial consignments of products of animal origin.(3) Commission Regulation (EC) No 136/2004(4) lays down the procedures for veterinary checks at Community border inspection posts on products from third countries. Article 8 establishes a weight limit of 1 kg for the exemption from systematic veterinary checks for products destined for human consumption from approved countries or parts thereof. It also provides for certain derogations for small packages of products of animal origin introduced into Denmark, inter alia, from Greenland and the Faeroe Islands, and with regard to certain fish introduced into Finland and Sweden from Russia.(4) Commission Decision 2002/349/EC(5) lays down the list of products of animal origin to be examined at border inspection posts. However, in accordance with Article 2, the provisions of the Decision apply without prejudice to the exemptions referred to in Article 16 of Directive 97/78/EC.(5) Outbreaks of exotic animal diseases within the European Community have been caused by virus strains previously not isolated in the Community, including outbreaks of classical swine fever in 1996 and 2000, and a major epidemic of foot-and-mouth disease (FMD) in 2001. The outbreaks of FMD were caused by virus type O1-PanAsia, a strain not circulating in any third country from where products derived from animals of susceptible species are imported in accordance with Community legislation.(6) In view of the risks of virus introduction, several fora have focused on the need to raise awareness and reinforce controls on the imports of products of animal origin by travellers(6). Furthermore, the European Parliament adopted a resolution on 17 December 2002 on measures to control foot-and-mouth disease in the European Union in 2001 and future measures to prevent and control animal diseases in the European Union(7) which concluded that the most serious source of the risk of entry of FMD is illegal imports of products of animal origin from countries where FMD is endemic, and that more should be done to check, identify and destroy illegal meat imports, including personal imports.(7) This resolution also stated that the Community should revoke the authorisation for travellers to import small quantities of meat intended for their personal consumption as part of their personal baggage, and that failure to comply with the ban on this should be punished by means of fines sufficiently substantial to be effective. Furthermore, the resolution stated that Member States should appropriately increase the number of staff performing inspections at airports to reduce the risk of livestock diseases being carried by means of illegal imports of animal origin in the luggage of air passengers, and make greater use of sniffer dogs to detect these products, and that corresponding measures and increased vigilance should apply to all entry points into the European Community.(8) Commission Decision 2002/995/EC(8) set down interim safeguard measures to limit the non-commercial imports of products of animal origin. These safeguard measures were introduced as the most appropriate mechanism to prevent such imports bringing into the Community serious animal diseases, pending the introduction of more permanent rules.(9) Taking into account the epidemiological situation in the world with regard to major infectious diseases in animals which are transmissible through products derived from such animals, including foot-and-mouth disease, the introduction of such products into the Community for non-commercial purposes from third countries not free of these diseases continues to represent an unacceptable animal health risk.(10) It is now opportune to lay down permanent rules regarding the personal import of meat, milk and meat and milk products to replace the existing safeguard measures.(11) It is also appropriate to specify the types and quantities of products of animal origin that may enjoy an exemption from the veterinary checks laid down for non-commercial imports without posing a significant animal health risk. It is also appropriate to ensure that the Member States continue to organise appropriate controls at the relevant points of entry into the Community on the basis of the principles established by Directive 97/78/EC, while taking into account the need to adapt these principles to the non commercial nature of these imports, and to ensure that the information about these controls be provided to travellers.(12) Certain third countries, because of their geographical proximity and animal health status, may be considered to present a minimal animal heath risk to the EU. Limited quantities of meat and meat products and milk and milk products from such countries should therefore be exempt from veterinary checks. Furthermore, certain neighbouring third countries have specific veterinary agreements with the EU with respect to relevant aspects of the EU veterinary acquis. Personal consignments from such third countries should therefore remain outside the scope of the control provisions laid down in this Regulation. However for the appropriate information of passengers, such third countries should be indicated as exempted countries on all relevant publicity material.(13) Member States should put in place appropriate and targeted resources to prevent the entry of illegal consignments of meat, milk and meat and milk products in personal baggage at European Community entry points.(14) There should be a clear disincentive to prevent personal imports of meat, milk and meat and milk products from entering the European Community without the required veterinary clearance. Therefore the Member States should impose such costs and penalties as necessary, including the costs of disposal, on persons held liable for a breach of the rules.(15) Member States should supply appropriate information to the European Commission on mechanisms they have employed to enforce the rules set out in this Regulation at the European Community entry points that fall under their responsibility.(16) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Scope and objective1. For the purposes of this Regulation, meat and meat products and milk and milk products are defined as the products listed in sections 01-04 under the heading I.2, Title I in the Annex to Commission Decision 2002/349/EC.2. All meat and meat products and milk and milk products introduced into the Community by travellers, or sent to private persons, are subject to the requirements for importation laid down pursuant to Council Directive 2002/99/EC. They shall come from countries listed in accordance with Article 8, and be presented to a border inspection post accompanied by documents in accordance with Article 9, thereof.3. They shall be subject to veterinary checks in accordance with Regulation (EC) No 136/2004. However, they shall not be eligible to the exemption from systematic veterinary checks laid down in Article 8(1) thereof.4. This Regulation shall not apply to personal consignments from Andorra, Norway and San Marino. However for the appropriate information of passengers, such third countries shall be indicated as exempted countries on all relevant publicity material.Article 2ExemptionsWithout prejudice to Articles 20 and 22 of Directive 97/78/EC, the following shall be exempted from the requirements in Article 1:- products listed in Annex I coming from any third country, provided the amount or quantity does not exceed that which could reasonably be consumed by an individual,- meat and meat products and milk and milk products entering the Community from the Faeroe Islands, Greenland, Iceland, Liechtenstein and Switzerland, in so far as the amount or quantity imported does not exceed 5 kilograms per person.Article 3Information to travellers1. Member States shall ensure that at all designated points of entry into the Community the animal health conditions for imports of products of animal origin are brought to the attention of travellers arriving from third countries. The information shall include at least the information provided for in Annex II, displayed by prominent notices placed in easily visible locations.2. International passenger transport operators shall draw the attention of all passengers they carry into the Community to the animal health conditions for imports into the Community of products of animal origin and to the provisions of this Regulation, in particular by providing the information laid down in Annex III.Article 4Controls and sanctions1. At all European Community points of entry designated by the Competent Authority, the Competent Authority and the authorities responsible for official controls shall, in cooperation with port and airport operators and with operators responsible for other points of entry, organise controls to detect the presence of illegal consignments of meat and meat products and milk and milk products, and verify that the conditions laid down in Articles 1 and 2 are met. The controls may be organised using a risk based approach, including, if judged to be necessary by the competent authority of the Member State, the use of effective detection aids, such as scanning equipment and sniffer dogs, to screen large volumes of personal baggage for the presence of such consignments.2. All personal consignments identified by the competent authority as being in breach of the rules laid down in this Regulation shall be seized and destroyed in accordance with national legislation.3. The person responsible for any personal consignment that is found to be in breach of the rules laid down in this Regulation may, at the discretion of the Competent Authority of the Member State, be liable for the costs or penalties laid down in Article 17(5) of Directive 97/78/EC. Where necessary, Member States shall ensure that the national legislation referred to in paragraph 2 applicable for the seizure and destruction of personal consignments identifies the natural or legal person liable for the costs of destruction of all personal consignments that are seized or voluntarily abandoned.Article 5Reports1. Each Member State shall submit to the Commission, every year, a completed table as laid down in Annex IV summarising the relevant information on the measures taken to advertise and enforce the rules on personal imports of meat and milk in this Regulation, and the results thereof. The information submitted will be used to review the provisions of this Regulation, and in particular Article 4.2. The reporting period shall run from 1 January to 31 December and the information must be submitted by the first day of March in the year immediately following the end of each aforementioned annual reporting period.Article 6RepealDecision 2002/995/EC is repealed.Article 7Implementation1. This Regulation shall apply from 1 May 2004.2. Member States shall ensure that the information to travellers provided for in Article 3(1) is made available from 1 May 2004.3. The Commission shall provide Member States and Acceding States with copies of the notices drawn up according to the model in Annex II. The operational cost shall be borne by the Community budget for a maximum of EUR 35000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 18, 23.1.2003, p. 11.(2) OJ L 24, 30.1.1998, p. 9.(3) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Directive of the European Parliament and of the Council 2003/99/EC (OJ L 325, 12.12.2003, p. 31).(4) OJ L 21, 28.1.2004, p. 11.(5) OJ L 121, 8.5.2002, p. 6.(6) - Guidelines for a risk assessment on FMD threat associated with tourism and transport agreed at the 33rd Session of the European Commission for the Control of FMD (EUFMD)(http://www.fao.org/ag/AGA/Agah/ EUFMD/reports/sess33/default.htm).- International conference on the prevention and control of FMD, Brussels, December 2001.- Resolution of the European Parliament of 13 June 2002 on FMD and the football world championship in South Korea.(7) European Parliament resolution on measures to control foot-and-mouth disease in the European Union in 2001 and future measures to prevent and control animal diseases in the European Union (2002/2153(INI)), 17 December 2002.(8) OJ L 353, 30.12.2002, p. 1.ANNEX IMeat and meat products and milk and milk products which are subject to the derogation from systematic veterinary checks when carried by travellers entering the Community:- powdered infant milk, infant food and special foods required for medical reasons, under the conditions that these products do not require refrigeration before opening, that they are packaged proprietary brand products for direct sale to the final consumer, and that the packaging is unbroken unless in current use.ANNEX IIThis notice should be drawn up in at least one of the official languages of the Member State of introduction into the European Community, and in a second language considered appropriate by the competent authorities of this Member State, which may be that used in the neighbouring country or, in the case of airports and ports, a language which is the most likely used by passengers arriving to the terminal.Member States should complement this notice with additional information appropriate to the local conditions and circumstances, and with their national provisions adopted on the basis of Directive 97/78/EC.>PIC FILE= "L_2004122EN.000701.TIF">(The following notice can be found at: http://europa.eu.int/comm/food/ fs/ah_pcad/ah_pcad_importposters_ en.html)ANNEX IIIInternational passenger transport operators shall make use of existing means of communication (e.g. leaflets, voice messages, screen and on-wall displays etc.) to ensure that the following information is made available to all passengers they carry into the Community. International passenger transport operators should also ensure that this information is transmitted in a suitable format to take account of local conditions and circumstances, and in a way that is comprehensible to the passengers they carry:>PIC FILE= "L_2004122EN.000802.TIF">ANNEX IVFigures on results of enforcement of rules on personal imports of meat and milk>PIC FILE= "L_2004122EN.000902.TIF">To be submitted the European Commission not later than the first day of March in the year immediately following the end of each annual reporting period.